Filed 5/10/22 P. v. Chi CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


THE PEOPLE,                                                  B309058

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. KA116618)
         v.

JONATHAN CHI,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Steven D. Blades, Judge. Affirmed.
      Kieran D. C. Manjarrez, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill and Thomas C. Hsieh,
Deputy Attorneys General, for Plaintiff and Respondent.
                       I. INTRODUCTION

      A jury convicted defendant Jonathan Chi of assault with a
deadly weapon (Pen. Code, § 245, subd. (a)(1))1 and found true
the allegation that he personally inflicted great bodily injury. On
appeal, defendant contends that his counsel provided ineffective
assistance, the trial court erred in delivering a jury instruction
and engaging in misconduct, and a juror was not competent to
serve. He also requests a remand for resentencing. We affirm.

                       II. BACKGROUND

A.    Information

      On April 18, 2018, the Los Angeles County District
Attorney’s Office (District Attorney) charged defendant by
information with one count of assault with a deadly weapon
(§ 245, subd. (a)(1)). The District Attorney further alleged that
defendant personally inflicted great bodily injury (§ 12022.7,
subd. (a)) and used a deadly weapon during the commission of his
crime (§ 12022, subd. (b)(1))2.




1    Further statutory references are to the Penal Code unless
otherwise indicated.

2     The trial court later granted the prosecution’s motion to
strike the deadly weapon allegation.




                                  2
B.   Trial

     1.      Events of September 2, 2017

      The parties stipulated that “on September 2, 2017, at some
time after 2 a.m., the defendant . . . stabbed Jose Castro Garcia
with a knife, a deadly weapon.”
      On the evening of September 1, 2017, Alex Chi,3
defendant’s cousin, accompanied defendant to three bars, where
the two men consumed a number of alcoholic beverages. The last
bar they visited was the Chatterbox, located in Covina.
      After leaving the Chatterbox, Alex and defendant went to a
nearby 7-Eleven, where defendant offered to buy items for a
group of rowdy women. When the two men left the 7-Eleven,
they were approached by “a couple guys,” one of whom said,
“[t]hose are the guys right there,” referring to defendant and
Alex. Alex was then hit and “knocked out.” The interaction
among the men was captured on a surveillance video located
outside a Tastee Freeze.
      Alex eventually came to his senses and started walking
toward his home when he saw defendant “laid out” on the street.
Alex called out to defendant and saw him get up. Alex assumed
that defendant was following as Alex traveled to and entered his
house. When Alex realized that defendant was not in the house,
he began calling defendant on his phone. Defendant answered
several of the calls and reported that he was at various areas
around the house. Alex, however, was unable to find him.
      At approximately 2:00 a.m., Jose Garcia and his girlfriend,
Cindy Yeh, left the Chatterbox to purchase snacks. As they

3    We will refer to Alex by his first name for clarity.




                                3
returned to the Chatterbox, they encountered defendant, who
was stumbling and appeared drunk. Garcia asked defendant if
he was alright, but defendant did not respond. As Garcia and
Yeh continued toward the Chatterbox, defendant followed right
behind them. Garcia turned around and observed that defendant
had a little bit of blood around his teeth. Defendant then pulled
out a small knife and pressed it against Garcia’s neck. During
the ensuing struggle, defendant’s knife nicked Garcia’s forehead,
sliced his right shoulder, and went through his right hand.
Meanwhile, defendant kept telling Garcia to follow him. Garcia
was eventually able to control defendant and force the knife to
fall to the ground. Garcia pushed defendant away and ran
towards Yeh. When defendant headed toward them, Garcia and
Yeh jogged to the Chatterbox. Garcia would require surgery for
his hand injury.
       Police officers responded to the scene and ordered
defendant “to the ground” several times. It took defendant more
than a few seconds to comply. The officers arrested defendant
and observed that he had blood-shot eyes and heavily slurred
speech. The strong odor of alcohol emanated from his breath.
Defendant, however, was able to respond to requests for his
name, date of birth, and address. He did not lose consciousness,
look into the distance, or appear as if he could not hear what was
being said to him. Yeh told the officers that she saw a “glazed
look” in defendant’s eyes, “like, he was drunk.”
       At the time of his arrest, defendant had a “two-inch
swelling on the back of his head.” Although defendant said that
he had been stabbed, he did not have any injuries consistent with
a stabbing. Defendant did not remember anything about the
evening because he had blacked out.




                                4
      Los Angeles County Sheriff’s deputies eventually responded
to the scene, took custody of defendant, and transferred him to a
hospital. At 7:58 a.m. on September 2, 2017, hospital staff
administered a test for defendant’s blood alcohol content and
determined it to be 0.15 percent.

      2.    Defendant’s Expert

       Defendant called as a witness Dr. David Glaser, a
neuropsychiatrist with a forensic psychiatry specialization.
Dr. Glaser reviewed defendant’s medical records, including his
brain scans and ambulance records; surveillance video; and the
preliminary hearing transcript. Dr. Glaser also personally
evaluated defendant. The brain scans indicated three subdural
hematomas, also known as bleeding in the brain.
       Based on defendant’s brain scan, the fact that defendant
acted rationally before his head injury but irrationally after the
head injury, defendant’s mistaken belief that he had been
stabbed, and his blank glazed look during his altercation with
Garcia, Dr. Glaser opined that defendant’s behavior was “entirely
consistent with unconsciousness.” Dr. Glaser explained that a
person with defendant’s injuries “would be unaware of their
reality of the situation, unaware of the surroundings, could not
act willfully.” In Dr. Glaser’s view, on these facts, it was most
likely that defendant’s conduct was caused by his having been
rendered unconscious by a head injury.
       On cross-examination, Dr. Glaser acknowledged that
ambulance records demonstrated that defendant did not have a
neurological defect and was not unconscious at the time he was
transported to the hospital. Further, when defendant was




                                 5
evaluated at the hospital, he was tested for consciousness and
received a “perfect score” on the Glasgow coma scale. And, when
asked about a hypothetical scenario involving the facts of this
case, Dr. Glaser opined that the person in the hypothetical “at
some point possibly” was conscious. Defendant’s ability to
answer questions about his name, birthdate, and address also
indicated that he was conscious.
       Dr. Glaser acknowledged that a blood alcohol content of
0.15 percent was twice the legal limit for driving and that
defendant’s blood alcohol content would have been higher five
hours prior to the test. Dr. Glaser conceded that high
intoxication can also cause a person to black out.
       Dr. Glaser admitted during cross-examination that in
November 2010, his medical license was revoked, with the
revocation stayed, and he was placed on two years of probation by
the state medical board. He explained that he had prescribed
medication to his ex-girlfriend even though she was not a patient
and had failed to keep proper records. He described his conduct
as a “lapse in judgment.”

C.    Motions for New Trial and Sentencing

      Following the jury’s guilty verdict, on May 7, 2019,
defendant’s trial counsel (prior counsel) moved for a new trial
based on alleged misconduct by Juror No. 1 (first new trial
motion). Defendant argued that Juror No. 1 committed
prejudicial misconduct by failing to disclose he was previously
arrested in 2006 for battery in Florida. On September 5, 2019,
the court conducted a hearing with the parties and Juror No. 1
and denied the motion.




                                6
      On September 20, 2019, a new lawyer substituted in as
counsel (new counsel), and, on May 15, 2020, defendant filed a
second motion for new trial (second new trial motion). In the
second motion, defendant argued, among other things, that prior
counsel provided ineffective assistance and the trial court should
have been disqualified because it conducted an ex parte hearing
with the prosecution prior to trial. Defendant also argued that
Juror No. 1 committed misconduct when he failed to disclose he
had a serious disability which rendered him mentally
incompetent to serve. On November 12, 2020, the court denied
the second new trial motion.
      On November 12, 2020, the trial court sentenced defendant
to the low term of two years on count 1, with an additional three-
year enhancement for inflicting great bodily injury within the
meaning of section 12022.7, subdivision (a), to be served
consecutively, for a total sentence of five years. On
November 12, 2020, defendant filed his notice of appeal.

                       III. DISCUSSION

A.    Ineffective Assistance of Counsel

      Defendant argues that prior counsel provided ineffective
assistance by “failing to adequately investigate Dr. Glaser’s
background, by failing to counteract his looming impeachment,
and by stipulating that [defendant] had ‘stabbed’ the victim.”




                                 7
      1.    Background

       Defendant contended, in his second new trial motion, that
prior counsel was ineffective by, among other things: stipulating
that defendant had “stabbed” Garcia and failing to call one of
defendant’s treating physicians, Dr. Bayliss Yarnell, as a witness
at trial.4 In support of his motion, defendant submitted a
declaration stating that: the defense plan was for defendant to
testify following Dr. Glaser; defendant was not informed that the
prosecution knew of Dr. Glaser’s discipline; if defendant had
known, he would have demanded another expert; and prior
counsel told defendant that his testimony “would do more harm
than good” after Dr. Glaser testified. Defendant did not,
however, contend that he was denied effective assistance because
his counsel failed to investigate Dr. Glaser’s history of discipline
or failed adequately to counteract Dr. Glaser’s impeachment.
       During a hearing on November 12, 2020, new counsel
asserted, in reference to the board discipline materials, that
“[prior counsel] wasn’t aware of this impeachment evidence until
[the prosecutor] gave it to him shortly before trial.”5 The trial
court disagreed with new counsel’s assertion that prior counsel
had not conducted his own investigation, observing: “We don’t

4     The record reflects that prior counsel had also consulted
with another expert, Dr. Joan Peter Gruen, but ultimately
decided not to call her as a witness at trial.

5      At a hearing on April 16, 2020, the prosecutor represented
that he provided prior counsel with material relevant to Dr.
Glaser’s 2010 medical board discipline, including the “entire
medical board report[ and] the probation report” immediately
prior to Dr. Glaser’s testimony.




                                 8
know he didn’t do that. All we know is he didn’t tell [defendant]
he did that.”
      The trial court rejected defendant’s claims of ineffective
assistance. It noted that prior counsel was a graduate of UCLA
Law School, was admitted to the Bar in 1981, and appeared to
the court to be “very familiar with criminal law . . .” Based on its
observations of prior counsel, the court found that counsel’s
performance was reasonably competent and defendant could not
overcome the presumption that the challenged actions were
based on sound trial strategy.

      2.    Analysis

      When challenging a conviction on grounds of ineffective
assistance, “[a defendant] ‘must show that counsel’s performance
was deficient, and that the deficiency prejudiced the defense.’
[Citations.] On direct appeal, a finding of deficient performance
is warranted where ‘(1) the record affirmatively discloses counsel
had no rational tactical purpose for the challenged act or
omission, (2) counsel was asked for a reason and failed to provide
one, or (3) there simply could be no satisfactory explanation.’
[Citation.] ‘[W]here counsel’s trial tactics or strategic reasons for
challenged decisions do not appear on the record, we will not find
ineffective assistance of counsel on appeal unless there could be
no conceivable reason for counsel’s acts or omissions.’” (People v.
Johnsen (2021) 10 Cal.5th 1116, 1165.)
      “‘“A reviewing court will indulge in a presumption that
counsel’s performance fell within the wide range of professional
competence and that counsel’s actions and inactions can be
explained as a matter of sound trial strategy. Defendant thus




                                  9
bears the burden of establishing constitutionally inadequate
assistance of counsel. [Citations.] If the record on appeal sheds
no light on why counsel acted or failed to act in the manner
challenged, an appellate claim of ineffective assistance of counsel
must be rejected unless counsel was asked for an explanation and
failed to provide one, or there simply could be no satisfactory
explanation.”’” (People v. Wang (2020) 46 Cal.App.5th 1055,
1088; see People v. Bell (2019) 7 Cal.5th 70, 125.)

            a.     Investigation of Dr. Glaser’s Background

      Defendant argues that prior counsel failed adequately to
investigate Dr. Glaser’s disciplinary record. But defendant failed
to establish either that prior counsel was unaware of Dr. Glaser’s
discipline or failed to check the status of Dr. Glaser’s license.
“‘“When two or more inferences can reasonably be deduced from
the facts, the reviewing court has no authority to substitute its
decision for that of the trial court.”’” (People v. Stuart (2007) 156
Cal.App.4th 165, 179.) The record therefore does not support
defendant’s factual assertion and defendant cannot demonstrate
that counsel’s performance was deficient on this ground.



            b.     Counteracting Impeachment

       Defendant additionally contends that prior counsel was
ineffective by failing appropriately to counter the prosecutor’s
impeachment of Dr. Glaser. In defendant’s view, effective
counsel would have taken the following steps: (1) called a
different expert, Dr. Yarnell, to testify instead of Dr. Glaser; (2)




                                  10
called Dr. Yarnell on rebuttal; (3) moved in limine to prevent the
prosecutor from impeaching Dr. Glaser with his disciplinary
record; and (4) elicited Dr. Glaser’s disciplinary record on direct
examination.
       We reject defendant’s contention that prior counsel was
ineffective for failing to call Dr. Yarnell instead of Dr. Glaser at
trial. Dr. Yarnell’s one-page declaration, submitted with
defendant’s second new trial motion, stated his opinion that a
person with defendant’s injuries would have “altered levels of
consciousness.” Even assuming that trial counsel had
interviewed Dr. Yarnell to testify as a witness—and there is no
evidence that he did—counsel may have reasonably concluded
that his proffered testimony was less persuasive and far weaker
on the issue of unconsciousness than that of Dr. Glaser, who
testified that a person with defendant’s injuries “would be
unaware of their reality of the situation, unaware of the
surroundings, could not act willfully.” Thus, defendant has failed
to demonstrate that prior counsel had “no conceivable reason” to
rely upon Dr. Glaser to testify.
       Similarly, we reject defendant’s contention that prior
counsel should have called Dr. Yarnell as a “rebuttal expert.”
Defendant’s argument seems to be that prior counsel should have
called Dr. Yarnell to bolster Dr. Glaser’s testimony. But counsel
may have reasonably concluded that any testimony by Dr.
Yarnell would provide the prosecution with an opportunity to
undermine Dr. Glaser’s testimony, which, as we discuss above,
was stronger for defendant on the issue of unconsciousness than
Dr. Yarnell’s testimony would have been.
       We also disagree with defendant’s contention that counsel
was constitutionally ineffective for failing to move in limine to




                                11
exclude the impeachment evidence. Dr. Glaser’s discipline by the
medical board was relevant to his qualifications as a medical
expert. Thus, any effort to prevent the prosecution from
impeaching Dr. Glaser with such evidence would be futile. (See
People v. Bell, supra, 7 Cal.5th at p. 126 [“A decision not to
pursue futile or frivolous motions does not make an attorney
ineffective”].)
       Finally, we reject defendant’s contention that prior counsel
was ineffective by failing to first raise Dr. Glaser’s record of
discipline during direct examination. Prior counsel may have
reasonably believed that drawing attention to Dr. Glaser’s nine-
year-old disciplinary history at the outset of his testimony would
focus the jury’s attention in a counterproductive way; and we
decline to substitute our views of trial strategy for that of trial
counsel. (People v. Bell, supra, 7 Cal.5th at p. 125.) In any event,
even if we were to assume that counsel’s performance was
deficient, we would find no prejudice as Dr. Glaser ably
addressed his prior discipline, explaining that it was the result of
a lapse in judgment. Accordingly, on this record, we find prior
counsel did not provide ineffective assistance in addressing Dr.
Glaser’s prior discipline.

      3.    Stipulation

       Defendant next argues that prior counsel provided
ineffective assistance by stipulating that he “stabbed” Garcia.
“Recognizing the importance of maintaining credibility before the
jury, [our Supreme Court has] repeatedly rejected claims that
counsel was ineffective in conceding various degrees of guilt.”
(People v. Freeman (1994) 8 Cal.4th 450, 498.) Here, the evidence




                                12
was overwhelming that defendant used a knife’s blade to injure
Garcia. Admitting that he stabbed Garcia did not undermine
defendant’s defense that he was unconscious when he caused the
injury. Accordingly, we agree with the trial court that prior
counsel was not ineffective for stipulating to the stabbing.

B.    Instruction on Unconsciousness

       Defendant contends that the trial court erred when it
instructed the jury on unconsciousness. “‘We review de novo
whether a jury instruction correctly states the law.’ [Citation.]
‘Our task is to determine whether the trial court “‘fully and fairly
instructed on the applicable law.’”’ [Citation.] ‘It is well
established in California that the correctness of jury instructions
is to be determined from the entire charge of the court, not from a
consideration of parts of an instruction or from a particular
instruction.’” (People v. Stockman (2020) 56 Cal.App.5th 1093,
1097.)
       The trial court instructed the jury with CALCRIM No.
3425: “The defendant is not guilty of assault with a deadly
weapon if he acted while unconscious. Someone is unconscious
when he or she is not conscious of his or her actions. Someone
may be unconscious even though able to move. [¶]
Unconsciousness may be caused by a blow to the head. [¶] The
defense of unconsciousness may not be based on voluntary
intoxication. [¶] The People must prove beyond a reasonable
doubt that the defendant was conscious when he acted. If there
is proof beyond a reasonable doubt that the defendant acted as if
he were conscious, you should conclude that he was conscious,
unless based on all the evidence, you have a reasonable doubt




                                13
that he was conscious, in which case you must find him not
guilty.” Defendant asserts that the prosecution’s burden of proof
was lightened by the phrase “acted as if he were conscious,”
reasoning that the instruction failed to require the prosecution to
prove that defendant was conscious when he committed assault
with a deadly weapon. According to defendant, the instruction
created an irrebuttable presumption that he was conscious. We
disagree.
       In People v. Babbitt (1988) 45 Cal.3d 660, our Supreme
Court considered the similarly phrased 1979 version of CALJIC
No. 4.31, which provided: “If the evidence establishes beyond a
reasonable doubt that at the time of the commission of the
alleged offense the defendant acted as if he were conscious, you
should find that he was conscious, unless from all the evidence
you have a reasonable doubt that he was in fact conscious at the
time of the alleged offense. [¶] If the evidence raises a
reasonable doubt that he was in fact conscious, you must find
that he was then unconscious.” (People v. Babbitt, supra, 45
Cal.3d at p. 690, fn. 9.) The defendant argued that this
instruction created a “mandatory, rebuttable presumption,”
which shifted the burden to the defendant to prove he was
unconscious and thus lightened the burden on the prosecution to
prove the elements of a crime. (Id. at pp. 690–691.) Our
Supreme Court rejected that argument, concluding that because
consciousness is not an element of any crime, “there is no
constitutional impediment to the state’s use of a rebuttable
presumption in meeting its assumed burden—once the issue has
been raised—to prove consciousness beyond a reasonable doubt.”
(Id. at pp. 693–694; see also People v. Hardy (1948) 33 Cal.2d 52,




                                14
63–64 [judicially created presumption that a person who acts
conscious is conscious].)
       Contrary to defendant’s assertions, CALCRIM No. 3425
does not create an irrebuttable presumption that defendant was
conscious solely because he acted as if he were conscious. Rather,
when the instruction is considered as a whole (People v.
Stockman, supra, 56 Cal.App.5th at p. 1097), CALCRIM No. 3425
instructs the jury that the prosecution bears the initial burden of
demonstrating that defendant was conscious beyond a reasonable
doubt. Moreover, it provides that the jury should find defendant
conscious if he acted as if he were conscious “unless based on all
the evidence, you have a reasonable doubt that he was conscious,
in which case you must find him not guilty.” (Ibid., italics
added.) In other words, the presumption is rebuttable and the
trial court did not err when it instructed the jury on
unconsciousness with CALCRIM No. 3425.

C.    Juror Misconduct/Competence

     Defendant next contends that the trial court erred in
denying the second new trial motion because Juror No. 1 was not
mentally competent to serve on the jury. We disagree.

      1.    Background

      At the September 5, 2019, juror misconduct hearing, Juror
No. 1 stated that he had suffered from Parkinson’s disease since
2007. Juror No. 1 remembered that the trial involved one
individual stabbing another. He did not recall being asked
during voir dire whether he had ever been arrested. Juror No. 1




                                15
reviewed records indicating that he had been arrested in Florida
in 2006 for domestic violence and remembered that “it was with
[his] ex-wife” but did not recall the details of why he was
arrested. Juror No. 1 stated that his prior arrest did not prevent
him from being fair to both sides.
       Prior counsel asked Juror No. 1 if he was able to follow the
trial court’s questions, and Juror No. 1 responded: “Really, no.
Some questions, no, because I’m sorry, I couldn’t focus as I
should.” When asked how Parkinson’s disease affected his ability
to understand what was going on around him, Juror No. 1
explained, “Because I have depression, I have loss of cognitivity
[sic] and I get confused.” Prior counsel asked: “When you say you
have a loss of cognition . . . you have a problem understanding
what you see and what’s going on around you?” Juror No. 1
answered: “Understanding, yes. Hallucinations and trouble
sleeping.” Prior counsel then asked, “So when the judge was
asking questions about jurors’ background and history, if I
understood you, you had trouble following what the judge’s
questions were; is that correct?” Juror No. 1 answered, “Yes.”
Finally, prior counsel asked, “And did you have trouble following
what was going on at trial?” The prosecutor objected on the
grounds that the response would be “[o]utside the scope of this
hearing” and the court sustained the objection.
       After Juror No. 1 was excused, prior counsel explained to
the trial court that he wanted to inquire further into Juror
No. 1’s health issues at the time of trial because such testimony
would be relevant to “potentially an issue about his competence.”
The court denied the request because “the motion for new trial is
based on juror misconduct that [the juror] intentionally failed to
tell us that he had a prior arrest. And so that was the reason I




                                16
limited his responses to the medical information, because he did
testify that he did not intentionally lie, he did not remember the
question being asked.”
       The trial court concluded that Juror No. 1’s failure to
disclose his arrest was unintentional because his Parkinson’s
disease caused memory problems and the nondisclosure did not
prejudice defendant. The court therefore denied the first new
trial motion.
       In the second new trial motion, defendant again argued
that Juror No. 1 was untruthful during voir dire when he failed
to disclose his arrest. Defendant additionally argued that Juror
No. 1 “was likely not competent to serve as a juror.”
       During the hearing on the second new trial motion, defense
counsel argued that Juror No. 1 engaged in misconduct by failing
to disclose his arrest as well as his “mental and physical
disabilities” during voir dire. The court disagreed and noted that
as to disabilities, no one had asked the jurors “those questions.”
The court then denied the second new trial motion.

      2.    Analysis

       A defendant is entitled to be tried by jurors who are
mentally competent. (See People v. Millwee (1998) 18 Cal.4th 96,
144, citing Jordan v. Massachusetts (1912) 225 U.S. 167, 176.)
“[A] ‘competent’ juror [is] someone ‘[i]n possession of his or her
natural faculties and of ordinary intelligence.’” (People v.
Millwee, supra, 18 Cal.4th at p. 144.) We presume a juror
selected to serve on a jury is competent to serve and the burden is
on the party seeking to demonstrate a juror’s incompetency.
(People v. Brotherton (1874) 47 Cal. 388, 396.) We review a




                                17
court’s determination of a juror’s competence for abuse of
discretion. (See People v. Loper (1910) 159 Cal. 6, 11.)
      When responding to the trial court’s standard background
questions on voir dire, Juror No. 1 answered all six with no
apparent difficulty. When prior counsel asked Juror No. 1 about
the saying that it is “better to let 100 guilty men go free than to
put one innocent man in jail,” Juror No. 1 responded that he had
heard of wrongful convictions and thought them unfair. Juror
No. 1 also stated that a guilty person should not go free, but that
it was worse for an innocent man to go to jail. When the
prosecutor asked Juror No. 1 whether he understood that he
would be hearing the “full story” in this case, and that Juror No.
1 would be deciding whether defendant was guilty, Juror No. 1
responded affirmatively. Thus, defendant has not demonstrated,
on this record, that Juror No. 1 was not “in possession of his
natural faculties and of ordinary intelligence” during the voir dire
or the trial proceedings.6 (See also People v. Martinez (2010) 47
Cal.4th 911, 943 [in context of section 1089, discharge of juror
during trial, “‘“[b]efore an appellate court will find error in failing
to excuse a seated juror, the juror’s inability to perform a juror’s
functions must be shown by the record to be a ‘demonstrable
reality.’ The court will not presume bias, and will uphold the
trial court’s exercise of discretion on whether a seated juror
should be discharged for good cause under section 1089 if
supported by substantial evidence”’”].)



6      Defendant does not challenge the trial court’s ruling that
Juror No. 1 did not engage in misconduct by intentionally failing
to disclose his prior arrest or Parkinson’s diagnoses during voir
dire.




                                  18
       According to defendant, the trial court improperly
prevented him from inquiring into Juror No. 1’s mental
competency during the hearing on the first new trial motion. We
review the trial court’s ruling for abuse of discretion. (People v.
Alvarez (1996) 14 Cal.4th 155, 238.) The scope of the first new
trial motion concerned Juror No. 1’s failure to disclose his arrest
during voir dire, not his competence to serve. The court therefore
did not abuse its discretion in preventing defendant from
inquiring into Juror No. 1’s competence. Moreover, the court’s
ruling did not prevent defendant from further developing the
record in advance of his second new trial motion by, for instance,
obtaining a declaration from Juror No. 1 or other jurors about
Juror No. 1’s mental competency or evidence about how
Parkinson’s disease affects a juror’s competence.

D.    Judicial Misconduct

     Defendant next contends that the trial court engaged in
misconduct when it conducted an ex parte hearing with the
prosecution about impeachment evidence against Dr. Glaser.7

      1.    Background

      On April 2, 2019, after the courtroom was cleared, the trial
court conducted an ex parte hearing with the prosecutor. The
prosecutor explained that: “I spoke to my supervisors on how to


7     Although defendant also categorizes the issue as one of
prosecutorial misconduct, he did not raise this argument below in
his motions for new trial and thus has forfeited the argument on
appeal. (People v. Fuiava (2012) 53 Cal.4th 622, 726.)




                                19
approach this. And this is the recommendation they gave to me.
So that’s why I am approaching it this way. I am here ex parte
on the record. I was not given confirmation of the defense expert
until this morning. . . . [¶] Now, that I have been given
information that Mr. Glaser is the expert that is going to be
called, the People went onto the medical board and found public
records on that website that indicate that he has a very specific
discipline. I don’t believe under [Evidence Code section] 1054 or
under any existing law I have to turn over this impeachment
evidence to [defense] counsel until the guy gets on the stand. But
in the abundance of caution, I wanted to present the evidence
that I have to the court, have the court review it in camera, make
a determination on if I need to turn it over or not. And at that
point, if the court determines I do need to turn it over, I will do
that. If the court says, ‘No,’ I don’t, which I believe is the case,
then I will follow that order as well.”
       The trial court noted this was “highly unusual.” It then
inquired how the prosecutor intended to use the impeachment
evidence. The prosecutor indicated that he would confront Dr.
Glaser with what he admitted to the medical board. When the
court observed that it “[didn’t] want to try this whole underlying
case with this woman he had a relationship with[,]” the
prosecutor clarified that what he requested was a ruling on
whether the information was discoverable: “the reason I’m here
is because I don’t believe it’s my obligation to turn this particular
document over.”
       The trial court agreed that the medical board documents
were not “discovery” and were “clearly only impeachment.” The
court also noted that the evidence was publicly accessible and
relevant to impeachment of defendant’s witness. After the court




                                 20
concluded that the impeachment evidence did not need to be
produced as discovery, the prosecutor requested that the
transcript of the ex parte hearing be sealed. The court granted
the request.
       On December 12, 2019, new counsel requested a transcript
of the sealed ex parte hearing and received a copy of the
transcript on April 16, 2020.
       In his second new trial motion, defendant argued that the
trial court committed judicial misconduct by conducting the ex
parte hearing with the prosecutor.
       On May 28, 2020, new counsel filed a motion to disqualify
the trial judge pursuant to Code of Civil Procedure section 170.1,
subdivision (a)(6)(A)(iii), arguing that the judge never disclosed
the ex parte hearing and had violated the canons of judicial
ethics. The trial judge submitted a declaration in which he
averred that he was “not prejudiced or biased against or in favor
of any party to this proceeding or their counsel.” On
August 25, 2020, a specially appointed judge heard the motion for
disqualification and denied it.8




8      To the extent defendant asserts it was error to deny his
motion to disqualify the trial judge, we do not consider the
argument. Such review is by writ of mandate only. (Code Civ.
Proc., § 170.3, subd. (d).) Here, defendant asserted in his second
new trial motion that he was denied “due process of law and a
fair trial, based on a secret meeting between the court and the
government . . . .” We can and do consider the court’s rejection of
his due process claim. (See People v. Panah (2005) 35 Cal.4th
395, 445, fn. 16.)




                                   21
      2.     Analysis

       “‘A criminal defendant has due process rights under both
the state and federal Constitutions to be tried by an impartial
judge.’ (People v. Cowan[ (2010) 50 Cal.4th [401,] 455 . . . ; see
Arizona v. Fulminante[ (1991) 499 U.S. [279,] 309 . . . ; People v.
Brown[ (1993)] 6 Cal.4th [322,] 332 . . . .) ‘[W]hile a showing of
actual bias is not required for judicial disqualification under the
due process clause, neither is the mere appearance of bias
sufficient. Instead, based on an objective assessment of the
circumstances in the particular case, there must exist “‘the
probability of actual bias on the part of the judge or
decisionmaker [that] is too high to be constitutionally tolerable.’”’
(People v. Freeman (2010) 47 Cal.4th 993, 996 . . . , quoting
Caperton v. A.T. Massey Coal Co.[ (2009)] 556 U.S. [868,] 877 . . .
[(Caperton)].) The high court has emphasized that only the most
‘extreme facts’ justify judicial disqualification based on the due
process clause. (Caperton, supra, [556 U.S.] at pp. 887–888 . . . .)”
(People v. Peoples (2016) 62 Cal.4th 718, 788.)
       We will assume without deciding that the trial court’s
holding of an ex parte hearing without notice to defendant raised
the appearance of bias by the trial court.9 (See People v. Brown,
supra, 6 Cal.4th at p. 336 [disapproving of trial court’s ex parte
communications with defense counsel and investigators]; but see
People v. Nieves (2021) 11 Cal.5th 404, 485–486 [holding no state
law violation when trial court held ex parte hearing solely to
address discovery obligations].) We conclude, however, that there
is no “probability of actual bias on the part of the judge . . . that is
too high to be constitutionally tolerable.” (People v. Peoples,

9     Defendant does not assert actual bias by the trial court.




                                  22
supra, 62 Cal.4th at p. 788.) We find no error in the trial court’s
ruling during the ex parte hearing that the prosecution was not
required to produce the impeachment material as part of
discovery. (See People v. Hunter (2017) 15 Cal.App.5th 163, 177
[prosecutor has no duty to turn over impeachment evidence of
defense witnesses].) And, there is no evidence in the record of
other examples of an appearance of bias by the trial court.
Accordingly, based on our assessment of the circumstances in this
case, we conclude there was no due process violation based on
judicial bias.

E.    Prosecutor Special Directive

       Defendant additionally contends that this case should be
remanded for the trial court to consider the prosecutor’s
purported motion to seek resentencing of defendant on the deadly
weapon enhancement. On December 17, 2020, after defendant
filed his notice of appeal, the prosecutor indicated that he
intended to file a motion to strike the deadly weapon
enhancement pursuant to a new directive from the District
Attorney. The trial court therefore set the matter for further
hearing on January 19, 2021. On that date, the prosecutor stated
that no motion would be filed and argued that the court did not
have jurisdiction because the matter was on appeal. The court
agreed with the prosecutor and took the matter off calendar.
       We decline to consider the merits of the court’s actions,
which took place after the filing of the notice of appeal. (See
People v. Hann (1955) 134 Cal.App.2d 389, 390; 6 Witkin, Cal.
Criminal Law (4th ed. 2021) Criminal Appeal, § 54 [“In all cases,
the defendant may appeal from ‘a final judgment of conviction.’




                                23
[Citations.] [¶] The appeal presents for review any errors
occurring in the trial, the sufficiency of the evidence to support
the judgment, the validity of the judgment, and error in denying
a motion for new trial. [Citation.] It does not permit review of
matters occurring after judgment that are the subject of other
appealable orders”].) In any event, we note that the court had
previously granted the prosecutor’s motion to strike the deadly
weapons allegation.

F.    Cumulative Error

       Finally, defendant maintains that the cumulative effect of
the trial court’s errors resulted in a fundamentally unfair trial
and miscarriage of justice. “Under the ‘cumulative error’
doctrine, ‘a series of trial errors, though independently harmless,
may in some circumstances rise by accretion to the level of
reversible and prejudicial error.’ (People v. Hill (1998) 17 Cal.4th
800, 844 . . . .) ‘The “litmus test” for cumulative error “is whether
defendant received due process and a fair trial.”’ (People v.
Cuccia (2002) 97 Cal.App.4th 785, 795 . . . .)” (People v. Thomas
(2021) 64 Cal.App.5th 924, 971.) Having reviewed the entire
record, we conclude there is no reasonable possibility that the
trial court’s assumed errors prejudiced defendant. (People v.
Peoples, supra, 62 Cal.4th at p. 805.)




                                 24
                     IV. DISPOSITION

     The judgment of conviction is affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                        KIM, J.

We concur:




     RUBIN, P. J.




     MOOR, J.




                              25